Name: Commission Regulation (EEC) No 213/88 of 26 January 1988 fixing the import levies on frozen beef and veal
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 21 / 1327. 1 . 88 Official Journal of the European Communities COMMISSION REGULATION (EEC) No 213/88 of 26 January 1988 fixing the import levies on frozen beef and veal THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to the Act of Accession of Spain and Portugal, Having regard to Council Regulation (EEC) No 805/68 of 27 June 1968 on the common organization of the market in beef and veal ('), as last amended by Regulation (EEC) No 3905/87 (2), and in particular Article 1 2 (8) thereof, Whereas the import levies on frozen beef and veal were fixed by Regulation (EEC) No 3959/87 (3) ; Whereas it follows from applying the detailed rules contained in Regulation (EEC) No 3959/87 to the quota ­ tions and other information known to the Commission that the levies should be altered to the amounts set out in the Annex hereto, HAS ADOPTED THIS REGULATION : Article 1 The import levies on frozen beef and veal shall be as set out in the Annex hereto. Article 2 This Regulation shall enter into force on 1 February 1988 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 26 January 1988 . For the Commission Frans ANDRIESSEN Vice-President (') OJ No L 148 , 28 . 6 . 1968 , p. 24 . (2) OJ No L 370, 30 . 12 . 1987, p. 7 . (3) OJ No L 371 , 30 . 12 . 1987, p . 29 . Official Journal of the European Communities 27. 1 . 88No L 21 / 14 ANNEX to the Commission Regulation of 26 January 1988 fixing the import levies on frozen beef and veal (*) (ECU/ 100 kg) CN code Levy  Net weight  0202 10 00 238,299 0202 20 10 238,299 0202 20 30 190,639 0202 20 50 297,874 0202 20 90 357,448 0202 30 10 297,874 0202 30 50 297,874 0202 30 90 409,873 0206 29 91 409,873 (') In accordance with Regulation (EEC) No 486/85, levies are not applied to imports into the French overseas departments of products originating in the African, Caribbean and Pacific States or in the overseas countries and territories .